Case 7:11-C\/- -08149- L|\/|S Document 205 Filed 12/11/18 Page 1 of 1
AO 85 (Rev. 02)'17) Notice, Conaent. and Referenee utu C1v11 A'otientoaMegistraieJudge

UNITED STATES DISTRICT CoU_RT

for the
Southem Distriot of New York

|n re Midland Fund`ing LLC Interest Rate L|tlgatlon

)
Flainttft?' )
V» )_ Civil Action No, 1'1-CV-B149 (CS)(LMS)
)
)

 

Defendant

NOTICE, CON'SENT, AND REFERENCE- OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Non'ce afa magistrate judge' s availability A United States magistrate judge of this court' is available to conduct
all proceedings m this civil action (including a jury or nonjury trial) and to order the entry of a final judgment The judgment
may then be appealed directly to the Unlted States court ot` appeals like any- otherjudgrnent of thls court. A magistrate judge
may exercise this authority only if all panies voluntarily oonsent.

You may consent t_o have your case referred to a magistratejudge, o_r you may withhold your consent without adverse
substantive consequences. The name ofany party withholding consent will not be revealed to any judge who may otherwise
be involved with your oase._

Consent to a magistrate judge ’s authority 'I‘he following parties consent to have'a United'States magistrate judge
conduct all proceedings in this case including trial, the entry of final`judg'm'ent, and all post~trial proceedings.

Prtnted names of parties and attorneys Signatures ofpa wattomeys_ Dates
Daniel A. Sch»|anger, Plalntiffs /a_l//////Z

t .
¢-\.~

=‘ o'¢i.":,_;g-._._. , -1 :¢ _ _.~_._ ,-, _¢ .

 

 

 

 

 

 

1 Thomas A. Loghom, Defendante

- W /zA/,/ 139
;`i§ ‘ ' Reference Order

§

I'I` IS 'ORDERED: Thls case is referred to a United States magistratejudge to conduct all proceedings and
order the entry ofa final judgment in accordance with 28 U.S.C. § 636{:;) and Fed. R. Civ.- P. 73.

mm 1 2. l l t Z/S/_W_ MM

§ th.rtrr'ct Judge '.r signature

_ Q- § 0 .)-

l Pri`nted name and title
§§ ` Note: Return this form to the clerk of court only it` you are consenting 'to the exercise of jurisdiction by a United S_t_ates
7 f magistratejudgc. Do not return this form to ajudge.
§§

 

1 1 1

